Porter, J.
(concurring specially) : The law is mani*201festly repugnant to section 17 of article 2 of the constitution as amended, and no valid argument to support it based upon convenience or necessity is of any force for the reason that a general law can be made to apply. Besides, a general law providing for an increase in the .number of judges of the district court in counties of a certain class, to be determined by the legislature, would have the effect to preserve instead of mar the symmetry and uniformity of our judicial system. The creation of a variety of courts designated by different names and necessarily differing from the district court in matters of jurisdiction, and differing in themselves in forms of procedure and practice, should not be encouraged. The difference in courts requires a separate clerk for each, and separate records and dockets, entailing upon the public unnecessary inconvenience and expense. Moreover, the conditions existing in Wyandotte county differ from those in several other counties only in degree. This court takes cognizance of the conditions existing in a number of counties where the volume of court business has increased in recent years to such an extent as to render it difficult if not impossible for one district judge to give to it the attention its importance deserves or dispose of it with the promptness which justice to the public and the rights of parties and litigants demand. This is especially true of Shawnee, Sedgwick, Crawford and Montgomery counties.
At the last session of the legislature, when the act in question was pending, a resolution was introduced in the house requesting the supreme court to determine the question whether the constitution permits an increase in the number of judges of the district court. Doubtless, owing to the fact that there is no provision by which legal questions can be submitted to this court in that manner, the resolution was not passed; but the circumstance is an indication that the legislature, recognizing the conditions, has only been prevented *202from enacting a general law on the subject by the uncertainty which has prevailed in respect to this constitutional question. The constitution nowhere limits in express terms the number of judges of the district court, nor does it in express terms provide for more than one district judge; but the construction we have given the provision establishing district courts, in my opinion, does no violence to the spirit or intent of the organic law, and at the same time is approved by the argument of convenience and necessity and accords with sound reason.